Per Curiam.
Motion in disciplinary proceedings.
The learned official referee has found respondent guilty of the charges preferred against him, but recommends their dismissal. The Bar Association submits that respondent should be disbarred.
Respondent was tried and found guilty, with others, in the Federal court for using the mails to defraud and conspiring to use the mails to defraud, in violation of Federal statutes. He was sentenced to two years in prison and was paroled after nine months. Later he was pardoned by the President of the United States. The Bar Association has presented charges that respondent has been convicted of said crimes and that he is unfit to .engage in the practice of the law because he had been guilty of fraud and deceit in connection with the securities of a company with which he was actively connected. The fraud and deceit are presented in detail in the petition. Respondent continues to insist that he was not guilty. The referee has found, and the record convincingly demonstrates, that respondent’s misconduct was willful and involved moral *31turpitude. The Federal court must have deemed the offense a very serious one, for the sentence was severe.
This court is not unmindful of respondent’s age, his prior reputation, and the humiliation that he has undergone. But they weigh small against the fact that respondent has shown himself lacking those qualities which must be possessed by one who is engaged in the practice of the law. The court cannot adopt the recommendation of the official referee that the charges be dismissed. Respondent must be disbarred, and it is ordered accordingly.
In view of the foregoing, respondent’s cross-motion should be dismissed.
Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.
Motion by Westchester County Bar Association to confirm report of official referee in so far as it sustains the petition and charges of petitioner herein and in all other respects to disaffirm said report granted, respondent disbarred and his name ordered to be struck from the roll of attorneys.
In view of the foregoing, respondent’s cross-motion is dismissed.